Per Curiam: The appellant, Jimmy Don Quick, by his attorney, has filed for a rule on the clerk. His attorney, Thurman Ragar, admits that the failure to file the record within the prescribed time was due to a mistake on his part. We hold that such an error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See our Per Curiam dated February 5, 1979, In Re: Belated Appeals in Criminal Cases, 265 Ark. 964. A copy of this opinion will be forwarded to the Committee on Professional Conduct.